DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 01/19/2022 to the non-final Office action of 10/29/2021 is acknowledged. The Office action on currently pending elected claims 1-5, 9-12, and 14-19 follows.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3511968 to Hofsaess.
Regarding claims 1 and 2, Hofsaess discloses (Fig. 3-5 and 6a): a temperature-dependent switch (10’), comprising: a housing having a lower part (14’) and an upper part (15’); a first stationary contact (19’) that is arranged on the upper part of the housing; a second stationary contact (21’) that is arranged on the housing; a temperature-dependent switching mechanism that is arranged in the housing and comprises a movable contact member (45, 55), wherein, in a first switching position, the switching mechanism presses the movable contact member against the first stationary contact and thereby produces an electrically conductive connection between the first stationary contact and the second stationary contact via the movable contact member (Fig. 3), and wherein, in a second switching position, the switching mechanism keeps the movable contact member spaced apart from the first stationary contact and thereby disconnects the electrically conductive connection (Fig. 4); and a closing lock (39) that prevents the switch once having opened from closing again by locking the switching mechanism permanently in the second switching position in a mechanical manner, wherein the closing lock comprises a substantially disc- or plate-shaped locking element (56), which is arranged locally between the switching mechanism and an inner bottom surface (37) of the lower part, the locking element being clamped in the lower part and/or connected to the lower part by means of a firmly bonded connection (Fig. 6a), and wherein the closing lock comprises a first resilient tongue/latching lug latching member (58) and a second resilient tongue/latching lug latching member (57) (the tongues/lugs are inherently possess at least some resilience), the first latching member being arranged on the locking element (56) and the second latching member being arranged on the 
Regarding claim 10, as best understood, Hofsaess discloses that the movable contact member (45, 55) comprises a latching lug (57) that forms the second latching member, the latching lug being arranged on a side surface (54) of the movable contact member not facing the inner bottom surface.
	Regarding claims 14 and 15, Hofsaess discloses that the switching mechanism comprises a temperature-dependent bimetal snap-action disc (28) having a geometric high- temperature configuration (Fig. 4) and a geometric low-temperature configuration (Fig. 3), and wherein the switching mechanism comprises as a spring disc (27) on which the movable contact member (45, 55) is arranged, wherein the spring disc (27) is a bistable spring disc having two temperature-independent stable geometric configurations, wherein, in a first of the two geometric configurations, the spring disc presses the movable contact member (45, 55) against the first stationary contact (19’) (Fig. 3) and, in a second of the two geometric configurations, the spring disc (27) keeps the movable contact member (45, 55) spaced apart from the first stationary contact (19’) (Fig. 4).
	Regarding claim 16, Hofsaess discloses that the bimetal snap-action disc (28), when transitioning from its low-temperature configuration into its high-temperature configuration, is supported by its edge at a part of the switch (38) and acts on the spring disc (27) such that the spring disc snaps from the first geometric configuration into the second geometric configuration (Fig. 3, 4).
Regarding claim 17, Hofsaess discloses that the spring disc (27) is in the first geometric 
Regarding claim 18, Hofsaess discloses that the bimetal snap-action disc (28) and the spring disc (27) are each fixed to the movable contact member (45, 55) (Fig. 3-5).
Regarding claim 19, Hofsaess discloses that the first stationary contact (19’) is arranged on an inner side (18’) of the upper part (15’) of the housing, wherein the movable contact  member (45, 55) comprises a movable contact part (45) that interacts with the first stationary contact (19’), and wherein the spring disc (27) interacts with the second stationary contact (21’) (Fig. 3-5).

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hofsaess.
Regarding claim 9, Hofsaess discloses a firmly bonded connection between the closing Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See In re Stephens, 145 USPQ 656 (CCPA 1965). Therefore, this limitations have little actual patentable weight.
Alternatively, since welding and soldering have been notoriously known and widely used in the related arts before effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill to use welding or soldering to implement said firmly bonded connection between the closing lock and the lower part of the housing in Hofsaess, in order to predictably achieve reliable and firm interconnection. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103

Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess.
Regarding claim 11, as best understood, Hofsaess discloses all as applied to claim 10 above, but does not disclose that the movable contact member has a frustoconical, round or tapered shape between the latching lug and a lower end of the movable contact member facing the inner bottom surface.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have formed said movable contact member in any desired suitable shape, including having a frustoconical, round or tapered shape between the latching lug and a lower end of the movable contact member facing the inner bottom surface, as claimed, in order to achieve desired mechanical and electrical characteristics of the switch, while not exceeding targeted production costs, since the rational that a particular shape is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 

Allowable Subject Matter

Claims 3-5 and 12 are allowed, since previously objected dependent claims 3 and 12 have 

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Applicant contends that, allegedly, the “EP 3511968 does not qualify as prior art under the exception set forth in § 102(b)(1)… In the present case, the “disclosure” refers to EP 3511968 which first published on July 17, 2019, the “effective filing date of the claimed invention” is September 20, 2019, and Marcel P. Hofsaess is the inventor for both EP 3511968 and the present application. Because the disclosure was made 1 year or less before the effective filing date of the claimed invention and the disclosure was made by the inventor, EP 3511968 does not qualify as prior art.” (emphasis in bold added).
Contrary to the aforementioned Applicant’s conclusion, the effective filing date of the claimed invention is September 18, 2020, which is more than one year from the publication date of the EP 3511968 (July 17, 2019).
The Office would like to remind Applicant that the AIA  provides that a foreign priority date can be the effective filing date of a claimed invention only if:
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English). MPEP 216 and 
2152.06(C). 
	In the instant case Applicant has failed to perfect the right of foreign priority since the certified copy of the priority application is not in English and the certified English translation thereof is not on file.
	In view of the above the EP 3511968 qualifies as prior art the rejection is hereby maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835